       Case 1:19-cv-00065-JRH-BKE Document 9 Filed 08/13/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

VIRGINIA COBURN,                )
                                )
          Plaintiff,            )
                                )
    v.                          )                      CV 119-065
                                )
BECHTEL POWER CORPORATION,      )
                                )
          Defendant.            )
                           _________

                                         ORDER
                                         _________

       The Court hereby ORDERS the parties to file a status report concerning the progress

of arbitration on or before August 27, 2020.

       SO ORDERED this 13th day of August, 2020, at Augusta, Georgia.
